Per Curiam:
The facts disclosed in the complaint and affidavit, which are entirely undenied by the defendant, show a continual trespass in front of the plaintiff’s premises and are sufficient to constitute a nuisance. Plaintiff was entitled to an injunction restraining such continual trespass and nuisance, and the order is, therefore, reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.